The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
By letter dated June 29, 1999, you submitted to us a summary statement prepared pursuant to Section 116.160, RSMo. The summary statement which you have submitted is as follows:
  Shall a budget reserve fund be created in the state treasury to provide an operating reserve for use by the governor with 2/3 approval by the legislature when there is a budget emergency due to disaster or revenues falling below revenue estimates?
Pursuant to Section 116.160, RSMo, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the measure or as the expression of any view regarding the measure.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General